Citation Nr: 0717914	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-38 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1310.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to December 
1972.  He died in October 2000.  The appellant is the 
veteran's widowed spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefits sought on 
appeal.

The appellant provided testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in October 2006.  
The claims file includes a transcript of the hearing.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
October 2000 as a result of cardiorespiratory arrest with 
post-traumatic stress disorder (PTSD) listed as a significant 
condition contributing to death but not resulting in the 
underlying cause.

2.  At the time of his death, the veteran established service 
connection for PTSD and ottis media of the left ear.

3.  There is no relationship between the cause of the 
veteran's death and his period of service or a service-
connected disability.

CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not established.  38 U.S.C.A. §§ 1110, 1310 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.312 (2006).  

2.  Entitlement to DIC benefits under 38 U.S.C.A. § 1310 is 
not warranted.  38 U.S.C.A. § 1310 (West Supp. 2005); 38 
C.F.R. §§ 3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the evidence supports 
granting service connection for the cause of the veteran's 
death.  The law provides Dependency and Indemnity 
Compensation (DIC) for a spouse of a veteran who dies from a 
service-connected disability.  See 38 U.S.C.A. § 1310.  A 
service-connected disability is one which was incurred in or 
aggravated by active service.  See 38 U.S.C.A.  § 1110; 
38 C.F.R. § 3.303(a).  

VA considers the veteran's death a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
See 38 C.F.R. § 3.312(a).  A principal cause of death is one 
which singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b).  A contributory 
cause of death is one which contributed substantially or 
materially to cause death, or aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c).

In this case, the veteran died in October 2000.  The 
certificate of death lists cardiorespiratory arrest as the 
immediate cause of death.  While the examiner listed PTSD as 
a significant condition contributing to the veteran's death, 
this condition was not an underlying cause.  

Nevertheless, the appellant maintains that the veteran's 
service connected PTSD progressed during his lifetime and 
eventually contributed to his death.  In other words, she 
claims that a service-connected disability either caused or 
contributed to the veteran's death.

The veteran's service medical records make no reference to 
any heart problem or condition in service.  Hence, the Board 
finds that these records provide highly probative evidence 
against the appellant's claim.

The only medical evidence in support of the veteran's claim 
is the November 2004 opinion by Dr. J.L., M.D., a private 
physician, which states that the veteran's PTSD could be a 
significant, if not a contributing factor that accelerated 
his heart disease causing death.  The problem with this 
opinion is twofold.  First, the phrase "could be a 
significant, if not a contributing factor" constitutes mere 
speculation as to the impact of the veteran's PTSD on his 
heart condition.  Unfortunately, the law provides that 
service connection may not be based on speculation or remote 
possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  It has been observed that statements from doctors 
which are inconclusive as to the origin of a disease can not 
be employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).

The second problem with this opinion is that no evidence 
indicates that the physician reviewed the veteran's claims 
file.  In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the 
Court rejected a medical opinion as "immaterial" where 
there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis.  See also Swann 
v. Brown, 5 Vet. App. 177, 180 (1993) (without a review of 
the claims file, an opinion as to etiology of an underlying 
disorder can be no better than the facts alleged by the 
veteran).  In light of this case law, the private physician's 
November 2004 opinion is of little probative value.

In contrast, the VA examiner who conducted the heart 
examination in June 2005 reviewed the veteran's claims file 
before determining that the veteran died from his 
longstanding heart condition.  The examiner also found that 
while "PTSD or other psychological stressors could cause 
additional stress to his cardiovascular system, the effects 
are usually temporary in the presence of regular and 
appropriate treatment and is less likely as not caused by or 
a result of PTSD."  Indeed, the examiner opined that any 
other opinion is "mere speculation."  

The Board places greater probative value on the June 2005 VA 
examiner's opinion, as it was based on a review of the claims 
file and supported by sound rationale.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another 
when decision makers give an adequate statement of reasons 
and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) 
("the probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches . . .  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the [Board as] adjudicators . . .").

In addition, the Board must find that the service and post-
service treatment records, overall, provide evidence against 
this claim, indicating that the veteran's death has no 
connection with service many years ago. 

The Court has held that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position.  Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Here, for example, the VA examiner reviewed the 
veteran's claims file, including the medical evidence in 
support of his claim, before determining that the veteran's 
PTSD did not cause or contribute to the veteran's death. 

The Board also considered the appellant's own statements in 
support of her claim.  However, where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet.App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the appellant possesses the medical training and 
expertise necessary to render an opinion as to the cause of 
the veteran's death, her lay statements are of little 
probative value and cannot serve as a basis for granting her 
claim.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

In any event, the Board finds that the service medical 
record, post-service medical record, and the VA medical 
opinion clearly outweigh any evidence that supports this 
claim, providing highly probative evidence against this 
claim. 

To establish entitlement for DIC benefits, VA regulations 
provide that the applicant must meet certain criteria.  The 
applicant must be the dependent of a veteran who was 
discharged from service under conditions other than 
dishonorable, and the veteran must have died as a result of a 
service-connected disability or had a permanent and total 
service-connected disability at the time of his or her 
death.  38 C.F.R. §§ 3.807, 21.3020, 21.3021.  

In the instant case, the Board has determined that the 
veteran did not die from a service-connected disability, nor 
was he permanently and totally disabled at the time of his 
death from a service-connected disability.  Consequently, 
entitlement to DIC benefits under Chapter 35, Title 38, 
United States Code, is denied as a matter of law.  Sabonis, 
supra. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death as 
well as DIC benefits.  The Board is sympathetic to the 
appellant's loss of her husband but may not go beyond the 
factual evidence presented in this claim to provide a 
favorable determination.  Accordingly, VA must deny the 
appeal.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, a letter by the RO in March 2005 (1) 
informed the appellant about the information and evidence not 
of record that is necessary to substantiate her claims; (2) 
informed her about the information and evidence that VA will 
seek to provide; (3) informed her about the information and 
evidence she is expected to provide; and (4) requested her to 
provide any evidence in her possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the appellant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the appellant, 
the Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the appellant over the 
course of this appeal, the appellant clearly has actual 
knowledge of the evidence she is required to submit in this 
case; and (2) in this case, based on the appellant's 
contentions and the communications provided to the appellant 
by the VA over the course of this appeal, she is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the appellant and her representative.  
In addition, VA afforded the appellant an appropriate VA 
compensation examination to determine whether the veteran's 
service-connected PTSD caused or contributed to the veteran's 
death.  Accordingly, the Board finds that no further action 
is necessary to meet the requirements of the VCAA or the 
Court.

ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependency and Indemnity Compensation benefits 
under 38 U.S.C.A. § 1310 is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


